J-A23013-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    VINCENT HOLLIMON                           :
                                               :
                       Appellant               :   No. 2572 EDA 2017


                   Appeal from the PCRA Order July 13, 2017,
             in the Court of Common Pleas of Philadelphia County,
             Criminal Division at No(s): CP-51-CR-0010368-2008.


BEFORE:      KUNSELMAN, J., NICHOLS, J., and PELLEGRINI, J.*

MEMORANDUM BY KUNSELMAN, J.:                          FILED FEBRUARY 9, 2021

        Vincent Hollimon appeals from the order denying his petition for relief

filed pursuant to the Post Conviction Relief Act (“PCRA”).      42 Pa.C.S.A. §§

9541-46. We affirm.

        The pertinent facts and procedural history are as follows: On May 15,

2006, John Bohannon, was walking home from a neighborhood bar when he

was confronted by Hollimon, who attempted to rob him. When Mr. Bohannon

did not immediately comply, Hollimon shot him in the arm. After the two men

struggled for the weapon, Mr. Bohannon turned to run back to the bar, and

Hollimon shot him in the back. Mr. Bohannon fell to the ground and, while

standing over him, Hollimon again tried to shoot, but the gun jammed.

Hollimon then fled.
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A23013-20



       Police responded to the scene, and Mr. Bohannon was taken

immediately to the hospital.    Mr. Bohannon provided a description of his

attacker and his clothing. Police Officer David Klayman spotted Hollimon, a

person meeting that description, in a nearby corner store.            After a

confrontation, during which Hollimon pointed a gun at the police officer, the

officer took Hollimon to the hospital.   Once there, Mr. Bohannon identified

Hollimon as the person who shot him.          A police officer described Mr.

Bohannon’s reaction to observing Hollimon as “very adamant and very

immediate.” N.T., 5/14/10, at 50.

       At trial Mr. Bohannon testified that, upon seeing Hollimon at the

hospital, he knew that Hollimon had shot him because he “remember[ed] his

face.” Id. at 99. When the Commonwealth asked him how long it took before

he was sure that Hollimon shot him, Mr. Bohannon responded: “Not long. I

remembered. I remember when he shot me. I seen his face. I’m not going

to forget his face.   I will never forget his face.”   Id. at 100.   On cross-

examination, Mr. Bohannon testified that he was alert when he first arrived at

the hospital, but that after he received medications he was going “in and out”

of consciousness. Id. at 113-15. On redirect, Mr. Bohannon reaffirmed that

he was alert when he identified Hollimon as the man who shot him. Id. at

127.   When asked about how long of an opportunity he had to observe

Hollimon’s face, Mr. Bohannon reiterated: “I had a good enough look at his

face, he looked at my face, I’m pretty sure he knows. He looked at me, I

looked at him. He shot me. I know who shot me.” Id. at 136.

                                     -2-
J-A23013-20


      The   Commonwealth      charged   Hollimon    with   attempted   murder,

aggravated assault, multiple firearm violations, possession of an instrument

of crime, and recklessly endangering another person. Hollimon testified at

trial, claiming that he was not at the scene of the shooting, and only attempted

to hand what he believed was a toy gun to Officer Klayman before their

confrontation. See N.T., 5/18/10, at 65.

      On May 19, 2010, a jury convicted Hollimon of all of the charges. On

August 3, 2010, the trial court sentenced Hollimon to an aggregate sentence

of 18 ½ to 47 years of imprisonment. The trial court denied Hollimon’s motion

for reconsideration of sentence. Hollimon filed a timely appeal to this Court,

in which he raised several claims, including a challenge to the discretionary

aspects of his sentence.

      In an unpublished memorandum filed on May 31, 2012, we rejected all

of Hollimon’s claims and affirmed his judgment of sentence. Commonwealth

v. Hollimon, 50 A.3d 253 (Pa. Super. 2012).          In addressing Hollimon’s

sentencing claim, this Court concluded that “Hollimon’s bald assertion that his

standard Guideline range sentence is excessive and unreasonable does not

raise a substantial question.”   Hollimon, unpublished memorandum at 5

(citation omitted). In addition, regarding his claim that the sentencing court

failed to adequately consider his prior record score, we reiterated that “[t]his

Court has held on numerous occasions that a claim of inadequate

consideration of mitigating factors does not raise a substation question for


                                     -3-
J-A23013-20


review.” Id. at 6 (citation omitted). Thus, this Court concluded that it was

“precluded from addressing the merits of Hollimon’s sentencing challenge.”

Id.   On March 1, 2013, our Supreme Court denied Hollimon’s petition for

allowance of appeal.        Commonwealth v. Hollimon, 63 A.3d 1244 (Pa.

2013).

       Hollimon filed a pro se PCRA petition on December 31, 2013, in which

he raised several ineffective assistance of counsel claims. The PCRA court

appointed counsel on May 20, 2014. After receiving several correspondences

from Hollimon, PCRA counsel filed an amended PCRA petition on July 28, 2016.

On December 2, 2016, Hollimon filed a counselled petition for post-conviction

discovery. On January 3, 2017, the Commonwealth filed a motion to dismiss.

On June 16, 2017, the PCRA court issued a Pa.R.Crim.P. 907 notice of its

intent to dismiss Hollimon’s petition without a hearing.     See PCRA Court

Opinion, 10/30/17, at 1 n.3.1 Hollimon filed a timely response. By order of

court entered July 13, 2017, the PCRA court denied Hollimon’s amended PCRA

petition. Although Hollimon filed a timely appeal, due to a series of counsel’s

illness or abandonment, litigation of the appeal was delayed. The PCRA court

appointed current counsel on June 5, 2019. The PCRA court did not require

Pa.R.A.P. 1925(b) compliance.


____________________________________________


1The PCRA court’s Rule 907 notice does not appear in the certified record. In
addition, although the parties do not dispute that the PCRA court denied
Hollimon’s post-conviction discovery motion, an order to this effect is also
absent from the certified record.

                                           -4-
J-A23013-20


      Hollimon now raises the following issues:

         1. Whether the PCRA court erred in failing to grant an
            evidentiary hearing where trial counsel was ineffective
            for the statements he made regarding [Hollimon] during
            the sentencing hearing.

         2. Whether the PCRA court erred in failing to grant an
            evidentiary hearing where trial counsel was ineffective
            for failure to provide an adequate sentencing hearing and
            to present favorable evidence on [Hollimon’s] behalf
            during the sentencing hearing.

         3. Whether the PCRA court erred in failing to grant an
            evidentiary hearing where appellate counsel was
            ineffective for failure to properly preserve and brief the
            excessiveness of the sentence in this case.

         4. Whether the trial court erred in sentencing [Hollimon] to
            a term of incarceration with consecutive sentences where
            [it] failed to take into consideration mitigating
            circumstances and facts.

         5. Whether the PCRA court erred in failing to order
            discovery, specifically the [victim’s] medical records,
            where said evidence was relevant to the identification or
            mis-identification of [Hollimon] in violation of the United
            States and Pennsylvania Constitutions.

Hollimon’s Brief at 4-5 (excess capitalization omitted).

      Our scope and standard of review is well settled:

         In PCRA appeals, our scope of review is limited to the
         findings of the PCRA court and the evidence on the record
         of the PCRA court's hearing, viewed in the light most
         favorable to the prevailing party. Because most PCRA
         appeals involve questions of fact and law, we employ a
         mixed standard of review. We defer to the PCRA court's
         factual findings and credibility determinations supported by
         the record. In contrast, we review the PCRA court's legal
         conclusions de novo.




                                     -5-
J-A23013-20


Commonwealth v. Reyes-Rodriguez, 111 A.3d 775, 779 (Pa. Super. 2015)

(citations omitted).


         The PCRA court has discretion to dismiss a petition without
         a hearing when the court is satisfied that there are no
         genuine issues concerning any material fact, the defendant
         is not entitled to post-conviction collateral relief, and no
         legitimate purpose would be served by further proceedings.
         To obtain a reversal of a PCRA court’s decision to dismiss a
         petition without a hearing, an appellant must show that he
         raised a genuine issue of material fact which, if resolved in
         his favor, would have entitled him to relief, or that the court
         otherwise abused its discretion in denying a hearing.

Commonwealth v. Blakeney, 108 A.3d 739, 750 (Pa. 2014) (citations

omitted).

      In his first three issues, Hollimon claims that the PCRA court erred in

dismissing, without a hearing, his claim that trial counsel provided ineffective

assistance at his sentencing hearing and that appellate counsel failed to

preserve and brief his sentencing claim on appeal. To obtain relief under the

PCRA premised on a claim that counsel was ineffective, a petitioner must

establish by a preponderance of the evidence that counsel’s ineffectiveness so

undermined the truth determining process that no reliable adjudication of guilt

or innocence could have taken place. Commonwealth v. Johnson, 966 A.2d

523, 532 (Pa. 2009). “Generally, counsel’s performance is presumed to be

constitutionally adequate, and counsel will only be deemed ineffective upon a

sufficient showing by the petitioner.”    Id.   This requires the petitioner to

demonstrate that: (1) the underlying claim is of arguable merit; (2) counsel



                                      -6-
J-A23013-20


had no reasonable strategic basis for his or her action or inaction; and (3)

petitioner was prejudiced by counsel's act or omission. Id. at 533. A finding

of "prejudice" requires the petitioner to show "that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different." Id. A failure to satisfy any prong of

the   test   for   ineffectiveness   will   require   rejection   of   the   claim.

Commonwealth v. Martin, 5 A.3d 177, 183 (Pa. 2010).

      As noted above, Hollimon’s first three issues involve claims of ineffective

assistance of counsel.    We first address Hollimon’s first and second issues

claiming that trial counsel provided ineffective assistance at sentencing.

      To put Hollimon’s claims in context, we cite in detail the following

comments by trial counsel at sentencing. The trial court first informed the

parties that it had reviewed the presentence investigation report (“PSI”), and

was “aware that [Hollimon] had a childhood that included many foster homes

and also some commitments into mental health facilities.” N.T., 8/3/10, at 6.

The court the stated that it was “very aware of the facts of this case” having

presided at Hollimon’s trial. Id. Trial counsel then stated:

             Your Honor, I’m not going to go any further, Your Honor
         has read the PSI about [Hollimon’s] childhood in [foster]
         homes. To go a little further past that, [Hollimon] lost his
         father earlier this year. His father, as you can pretty much
         tell by going through the foster homes, was never around,
         but his father died while in custody in state prison where he
         was there for a very, very long time before he passed away.
         Also [Hollimon] has other relatives that are in state custody
         that are going to be serving very long sentences as well.
         That doesn’t given any excuse for [Hollimon] to have done—

                                       -7-
J-A23013-20


         if he did commit the crimes and that was accused and found
         guilty of committing.

N.T., 8/3/10, at 6-7.

      Counsel then asked the court not to hold the fact that Hollimon chose

to go to trial against him or as an indication of a “lack of remorse and

contrition” because Hollimon still maintained his innocence. Id., at 7. Trial

counsel continued:

            With the foster homes and the lack of family support I
         think that was buttress[ed] by the fact that we were here
         for, I don’t know how many days, four days, five days I
         believe, and not a single family member came to court. The
         only person that came to court was Shakira Miles, who is
         present today, and that is [Hollimon’s] girlfriend. I think
         that says something. They’re not even here for sentencing,
         which kind of shows what type of support [Hollimon] has.

Id. at 8. At that time the court crier informed trial counsel that “[t]hey were

here yesterday,” to which counsel responded, “They were? Okay. Well I take

that back.” Id. Trial counsel then stated:

             Other than that, Your Honor, I just ask that you take the
         PSI and the mental health into consideration when you’re
         fashioning your sentence. I think the mental health person
         may have missed the boat on the evaluation here because
         I think there’s something else going on other than what the
         mental health evaluator said.

            I ask that whatever sentence you give [Hollimon that he]
         get reevaluated when he goes into state custody because
         that’s were going to have to go. I ask that he get a GED
         and hopefully learn a trade while he is in there so when he
         does eventually get out, he can become a productive
         member of society. So [Hollimon] is asking me to ask for
         five to ten [years of incarceration].




                                     -8-
J-A23013-20


Id. at 8-9. After the Commonwealth presented argument and testimony from

Mr. Bohannon’s sister, Joanna Bohannon, trial counsel called both Ms. Miles

and Hollimon’s mother to testify on Hollimon’s behalf.     N.T., 8/3/10, at 18-

20. Finally, Hollimon exercised his right to allocution, in which he stated that,

“Even though I didn’t do it, I still pray for [Mr. Bohannon]. . . . One day I

hope he [finds] the person who did it.” Id. at 20-21.

      In support of his first and second issues, Hollimon initially argues “trial

counsel was ineffective in his failure to provide an adequate sentencing

hearing in that he failed to circumvent [sic] negative statements made by the

prosecution, [trial counsel] made negative statements regarding [Hollimon,

and failed] to present favorable evidence on his behalf.” Hollimon’s Brief at

13. Moreover, Hollimon asserts “[t]here is clear evidence on the record that

counsel failed to take additional action on sentencing day, such as requesting

a continuance to procure additional family testimony or another mental health

assessment, but there was no evidentiary hearing to determine why further

action was not taken.” Id. at 15. According to Hollimon, had an evidentiary

hearing been held, the PCRA court “could have easily found that there was

merit to the underlying claim [and] that counsel had no reasonable basis for

his course of conduct[.]” Id. at 15-16. Finally, Hollimon contends that “[i]t

is clear that additional investigation and testimony would have been helpful in

assisting the crafting of an appropriate sentence and [Hollimon] was

prejudiced by not having the benefit of the same.” Id. at 16.


                                      -9-
J-A23013-20


      The PCRA court found that Hollimon was effectively represented by trial

counsel at his sentencing proceeding. The court explained:

            On collateral review, we are sure [trial] counsel’s
         strategy at sentencing was a reasonable attempt to argue
         mitigation in the face of Hollimon’s unhelpful trial testimony.
         Counsel argued that Hollimon had been abandoned by his
         family who had not even showed up for him at sentencing
         (though this was not accurate). Counsel argued that this
         abandonment was the lens through which Hollimon’s actions
         on [the day of the shooting] should be judged.

            Having read the PSI report, we did not find [trial]
         counsel’s argument to be either new or persuasive. Nor was
         it prejudicial in light of a PSI report which reported in
         Hollimon’s words that his family had “kicked him out.”

PCRA Court Opinion, 12/27/19, at 4.

      Our review of the record supports the PCRA court’s conclusion that

Hollimon failed to meet his burden. Johnson, supra. As noted above, trial

counsel did call his mother and girlfriend to testify on his behalf, and counsel

did make reference to a mental health evaluation. Hollimon has proffered no

additional family members or mental health evaluations that would buttress

his claim that additional investigation by counsel would have altered the trial

court’s conclusion. As such, Hollimon’s claim of ineffective assistance of trial

counsel at sentencing lacks merit, as it amounts to no more than speculation.

Thus, the PCRA court did not err in dismissing Hollimon’s first and second

issue without first holding a hearing. See Commonwealth v. Clark, 961

A.2d 80, 94 (Pa. 2008) (explaining that, in the absence of a sufficient proffer,




                                     - 10 -
J-A23013-20


a petitioner’s bare assertions would inappropriately convert an evidentiary

hearing into a “fishing expedition” for possible exculpatory evidence).

      In his third issue, Hollimon claims that the PCRA court erred in

dismissing without a hearing, his claim that appellate counsel was ineffective

for failure to properly preserve and brief the excessiveness of the sentence in

this case.

      In support of his claim, Hollimon initially asserts that “[t]here was no

rational basis” for appellate counsel “to not raise the issue on appeal[.]”

Hollimon’s Brief at 17. Moreover, he cites our prior conclusion that his “bald

assertion” of excessiveness did not raise a substantial question permitting

review. Id. at 18 (citing Hollimon, supra)). According to Hollimon, “[h]ad

appellate counsel properly preserved and briefed the discretionary aspects of

[his] sentence, it would have been apparent that a substantial question

existed and the Superior Court would have addressed the issue on its merits.”

Id. Finally, Hollimon contends that “[a]s a result of the ineffectiveness of

appellate counsel, the Superior Court must now examine the discretionary

aspects of [his] sentence.” Id. at 18-19.

      Our review of the record refutes Hollimon’s claim. Initially, we note that

counsel did properly preserve the sentencing claim in the trial court by filing

a motion for reconsideration. In refusing to address Hollimon’s sentencing

issue, this Court did not find waiver for lack of preservation, but rather,




                                    - 11 -
J-A23013-20


Hollimon’s failure to raise a substantial question that his standard range

sentence was inappropriate under the Sentencing Guidelines.

      In his supporting argument as to this issue, Hollimon makes no attempt

to demonstrate how the sentence imposed upon him by the trial court raised

a substantial question; without citation to pertinent case law or the sentencing

transcript he makes the “bare assertion” that a substantial question was

“apparent.”   Hollimon cites no case authority to establish a substantial

question. Thus, the PCRA court properly denied Hollimon’s claim of appellate

counsel’s ineffectiveness without first holding an evidentiary hearing.

      As phrased, Hollimon’s fourth issue constitutes a direct challenge to the

discretionary aspects of his sentence, which is not cognizable under the PCRA.

Commonwealth v. Fowler, 930 A.2d 586, 593 (Pa. Super. 2007).

Nevertheless, given the preceding issue, it is clear that Hollimon claims

appellate counsel was ineffective in presenting his sentencing claim because

this Court did not consider its merits.

      In his Pa.R.A.P. 2119(f) statement supporting his challenge to the

discretionary aspects of his sentence, Hollimon asserts that:


            The [trial court] failed to craft an appropriate sentence
         for [Hollimon] taking into account the rehabilitative needs
         of [Hollimon], his mental health needs, his educational and
         job skills, and the purpose and function of the sentencing
         guidelines. The sentence was purely punitive and excessive.

Hollimon’s Brief at 20-21. Once again, Hollimon provides no case authority

for his conclusion that the above challenge raises a substantial question.

                                     - 12 -
J-A23013-20



Nevertheless, even were we to find one, our review of the record reveals

Hollimon’s sentencing claim is meritless.

      Sentencing is a matter vested in the sound discretion of the sentencing

court, and a sentence will not be disturbed on appeal absent a manifest abuse

of discretion, which in this context, is not shown merely be an error in

judgment; rather the appellant must establish by reference to the record, that

the sentencing court ignored or misapplied the law, exercised its judgment for

reasons of partiality, prejudice, bias or ill will, or arrived at a manifestly

unreasonable decision. Commonwealth v. Shull, 148 A.3d 820, 831 (Pa.

Super. 2016)(citation omitted).

      At Hollimon’s sentencing, the court made the following comments after

hearing Hollimon’s allocution and before imposing sentence:

                  THE COURT: Stand up, [Hollimon].

            I respect what you’re saying that you are praying for Mr.
         Bohannon and you feel sorry for him. I also respect that
         you are maintaining your innocence in this matter, I respect
         that as well.

            However, I presided over a jury trial where I heard the
         facts of this case myself and the jury came back with a
         unanimous [guilty verdict] on all counts and the reality of
         the matter is what this case involved was—you may not be
         cold-hearted today, Mr. Hollimon, but you were very cold-
         hearted on that day.

            I think but for the grace of God two people would have
         died that day. Mr. Bohannon because apparently, according
         to the evidence, you cocked that gun at him when he was
         down and but for the grace of God that gun jammed.

            Then you were in the store and the police officer was
         there—that police officer was a lucky man, too.


                                    - 13 -
J-A23013-20


            So this is really an analysis of not your own background,
         and where your brothers are and the failure of our foster
         care system perhaps, this is now a matter of public safety
         for the most part in this case. That is very much in my mind
         here.

            You have a prior record score of a zero, an offense gravity
         score of 14 with the deadly weapon enhancement the
         [standard] range is ninety months to the statutory limit.
         The statutory limit in an attempted murder case is forty
         years.

             I believe, Mr. Hollimon, that you do pose a danger to our
         city, to society at large. Mr. Bohannon, unfortunately, felt
         the brunt of it and his family. My heart goes out to them.
         But nothing can be done about that at this point other than
         to prevent what happened to him from happening to
         someone else.

N.T., 8/3/10, at 21-23.

      The trial court then imposed sentence, and continued:

             So Mr. Hollimon, I am going to urge that you receive
         appropriate psychiatric treatment after your state
         incarceration but it’s going to be a long time before you’re
         eligible for parole. I do believe the public safety in this
         particular matter trumps everything.

            I have considered the PSI.        I know about your
         background but there are choices made, even some choices
         made today, telling me that you feel sorry for [the victim]
         rather than you are sorry for what you did, you made a
         choice even today.

Id. at 23.

      In reflecting on its reasons for imposing is aggregate 18½ - 47 year

sentence, the PCRA court explained:

            Sentencing transcripts confirm our independent
         recollection that the facts of this case were egregious.
         Public safety was the reason for Hollimon’s harsh sentence.


                                     - 14 -
J-A23013-20


        Even after balancing mitigating factors derived from an
        abused and neglected childhood, Hollimon’s risk for future
        dangerousness was very high. He was 20 years old when
        he committed a brazen attempted murder and the statutory
        maximum was within [the] standard guideline range.
        (Attempted murder has a statutory maximum sentence of
        40 years).

           Hollimon’s sentence followed a contemporaneous review
        of a [PSI,] a psychiatric report and [Hollimon’s] own trial
        testimony. We remain convinced that the sentence was
        appropriate for public protection[.]

                                     ***

           As stated at the August 3, 2010 sentencing hearing, this
        court was aware of the extreme difficulties of [Hollimon’s]
        upbringing. We were aware that he was abandoned by his
        parents, had lived in a succession of foster homes and had
        only one prior conviction, for drug possession only.

            What concerned us was the risk Hollimon posed in the
        context of complete denial and false testimony at trial when
        compared to the overwhelming proof that he had shot [Mr.]
        Bohannon in the back—and then tried to execute him while
        he lay bleeding on a pavement. Hollimon had stood over
        [Mr.] Bohannon with a Tek-9 semi-automatic and pulled the
        trigger, but miraculously the gun jammed. [The victim’s]
        life was spared though his is paralyzed for life.

PCRA Court Opinion, 12/27/19, at 1-2.

     The PCRA court then discussed the police officer’s confrontation with

Hollimon in the corner store, and opined that Mr. Bohannon’s identification of

Hollimon at trial provided “overwhelming corroborating evidence.” Id. at 3.

     Addressing Hollimon’s claims regarding his sentence in the present

appeal, the PCRA court further explained:

           On review now, as on August 3, 2010, we approach
        Hollimon’s sentence as a balance between the nature of the
        crime itself, his prospect for rehabilitation, and his risk of

                                    - 15 -
J-A23013-20


        future dangerousness.     Into this mix, Hollimon’s trial
        testimony and sentencing allocution were not helpful to him.
        (At sentencing and without taking responsibility, Hollimon
        professed sorrow that [Mr.] Bohannon was paralyzed and
        [Hollimon] claimed that he was not a “cold-hearted” man).
        We were not persuaded.        Given his young age and
        immaturity, his absolute lack of responsibility and the
        brazen nature of the crime itself, the public safety risk
        Hollimon posed—if he were prematurely released as a
        relatively young man—was too great to bear.

                                     ***

           On the issue of [a consecutive of 3½ to 7 year sentence
        for the firearm violation, PCRA counsel’s] excessive
        argument strikes a chord but is ultimately not persuasive
        either. A consecutive sentence is within a court’s discretion.
        Hollimon is only 41 years old today after approximately
        eleven (11) [years of] incarceration. The balance we
        considered on August 3, 2010 remains valid and within
        appropriate court discretion. [Hollimon] will be almost fifty
        (50) years old when eligible for parole with many years
        ahead to resume life in a citizen’s society.

           While there is a parole maximum that could be
        considered disproportionate (47 years), this is the result of
        Pennsylvania’s requirement that a minimum sentence must
        be at least one half of the maximum, so we leave the
        eventual date of release to the parole board. For reasons of
        public safety risk, however, we were not comfortable with a
        minimum sentence less than the one imposed. This court
        therefore declines to recommend a change.

PCRA Court Opinion, 12/27/19, at 4-5. Our review of the record supports the

court’s sentencing choice.

     Initially, as noted by the PCRA court, “[l]ong standing precedent of this

Court recognizes that 42 Pa.C.S.A. section 9721 affords the sentencing court

discretion to impose its sentence concurrently or consecutively to other

sentences being imposed at the same time or to sentences already imposed.”


                                    - 16 -
J-A23013-20



Commonwealth v. Marts, 889 A.2d, 608, 612 (Pa. Super. 2005) (citations

omitted).     Moreover, we note that the sentencing guidelines concern

minimum, rather than maximum, sentences. When, as here, the imposition

of a statutory maximum sentence falls within the standard guideline range, a

substantial question has not been raised. See Commonwealth v. Yeomans,

24 A.3d 1044, 1049 (Pa Super. 2011). Finally, this Court has held that “where

the sentencing court imposed a standard-range sentence with the benefit of a

pre-sentence    report,    we    will   not   consider   the   sentence   excessive.

Commonwealth v. Corley, 31 A.3d 293, 298 (Pa. Super. 2011). Under such

circumstances, “we can assume the sentencing court ‘was aware of relevant

information    regarding   the    defendant’s     character    and   weighed   those

considerations along with mitigating statutory factors.’”              Id. (quoting

Commonwealth v. Devers, 546 A.2d 12, 18 (Pa. 1988).

      For all of the above reasons, Hollimon’s challenge to the discretionary

aspect of his sentence is meritless. Therefore, his fourth issue fails.

      In his fifth and final issue, Hollimon claims that the PCRA court erred in

denying his post-conviction motion for discovery of Mr. Bohannon’s medical

records.

      Pursuant to Pa.R.Crim.P. 902(E)(1), in post-conviction proceedings, “no

discovery shall be permitted at any stage of the proceedings, except upon

leave of court after a showing of exceptional circumstances.” This Court has

noted that “[n]either the PCRA nor the Pennsylvania Rules of Criminal

Procedure define the term “exceptional circumstances.” Commonwealth v.

                                         - 17 -
J-A23013-20



Watley, 153 A.3d 1034, 1048 (Pa. Super. 2016) (citing Commonwealth v.

Frey, 41 A.3d 605, 611 (Pa. Super. 2012). However, we have held that “the

trial court, in its discretion determines whether a case is exceptional and

warrants discovery.” Id. Thus, “[w]e will not disturb a court’s determination

regarding the existence of exceptional circumstances unless the court abused

its discretion.” Id.

      Here, we discern no abuse of discretion.         Hollimon’s trial counsel

possessed Mr. Bohannon’s medical records pertinent to the shooting incident,

and stipulated to their introduction as a trial exhibit. See N.T. 5/18/10, at

38-43. Hollimon’s post-conviction request to review them personally does not

establish an exceptional circumstance, especially considering trial counsel’s

cross-examination of Mr. Bohannon at trial. Trial counsel got Mr. Bohannon

to admit he did not know what medication was administered to him in the

hospital, and Mr. Bohannon conceded, on more than once occasion, that he

was “going in and out” during his initial hospital stay. See, e.g., 5/14/10, at

113-15+.     Given the guilty verdicts, it is clear that, despite this testimony,

the jury credited the victim’s identification of Hollimon as the man who shot

him. Thus, Hollimon’s fifth issue fails.

      In sum, because our review of the record establishes that each of

Hollimon’s claims is meritless, the PCRA court properly denied his PCRA

petition without first holding a hearing. We therefore affirm the PCRA court’s

order denying Hollimon post-conviction relief.

      Order affirmed.

                                     - 18 -
J-A23013-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/09/2021




                          - 19 -